DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, 16 and 18-20, drawn to a stevia plant having a specific allele combination, classified in A01H 6/1488 for example.
II. Claims 1, 3, 16 and 18-20, drawn to a stevia plant having a specific allele combination, classified in A01H 6/1488 for example.
III. Claims 1, 4, 16 and 18-20, drawn to a stevia plant having a specific allele combination, classified in A01H 6/1488 for example.
IV. Claims 1, 5, 16 and 18-20, drawn to a stevia plant having a specific allele combination, classified in A01H 6/1488 for example.
V. Claims 1, 6, 16 and 18-20, drawn to a stevia plant having a specific allele combination, classified in A01H 6/1488 for example.
VI. Claims 1, 7, 16 and 18-20, drawn to a stevia plant having a specific allele combination, classified in A01H 6/1488 for example.
VII. Claims 1, 8, 16 and 18-20, drawn to a stevia plant having a specific allele combination, classified in A01H 6/1488 for example.
VIII. Claims 1, 9, 16 and 18-20, drawn to a stevia plant having a specific allele combination, classified in A01H 6/1488 for example.
IX. Claims 1, 10, 16 and 18-20, drawn to a stevia plant having a specific allele combination, classified in A01H 6/1488 for example.
X. Claims 1, 11, 16 and 18-20, drawn to a stevia plant having a specific allele combination, classified in A01H 6/1488 for example.
XI. Claims 1, 12, 16 and 18-20, drawn to a stevia plant having a specific allele combination, classified in A01H 6/1488 for example.
XII. Claims 1, 13, 16 and 18-20, drawn to a stevia plant having a specific allele combination, classified in A01H 6/1488 for example.
XIII. Claims 1, 14, 16 and 18-20, drawn to a stevia plant having a specific allele combination, classified in A01H 6/1488 for example.
XIV. Claims 1, 15, 16 and 18-20, drawn to a stevia plant having a specific allele combination, classified in A01H 6/1488 for example.
XV. Claim 17, drawn to an extract comprising one or more steviol glycosides, classified in C07F 9/4046 for example.
The inventions are independent or distinct, each from the other because:
Inventions I-XIV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have distinct allele combination(s) and thus have different designs and thus would be functionally (modes of operation and effects) distinct one from the other.
Inventions I-XIV and XV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination (a steviol glycoside) has a utility by itself and the combination (the stevia plant) do not require the particulars of the subcombination as claimed for patentability.  The subcombination has separate utility such as use as a sweetener.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
	Claims 1, 16 and 18-20 are generic to Groups I-XIV and will be examined to the extent they read on the elected invention.
	If Applicant elects Group I, then Applicant is required to elect one of the species recited in Claim 2.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
In particular for Groups I-XIV there would be a serious search and examination burden if not restricted because the search of the prior art would not be coextensive for each of the inventions. As a whole there would be a serious search burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663